The defendant's petition for certification for appeal from the Appellate Court, 165 Conn.App. 703, 140 A.3d 301 (2016), is granted, limited to the following issues:"1. Did the Appellate Court correctly determine that the defendant was not in custody for Miranda v. Arizona, 384 U.S. 436, 478-79, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), purposes during his in-home interrogation by the police?"3. Did the Appellate Court correctly determine that it was inappropriate or premature for that court to consider the defendant's supervisory claim?"